Citation Nr: 0205969	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for generalized 
arthritic condition of multiple joints.

2. Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disk disease at 
L4-5.

3. Entitlement to an initial evaluation in excess of 10 
percent (each) for service-connected bursitis of the 
shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied service 
connection for arthritis of multiple joints and granted 
service connection for degenerative disk disease at L4-5 with 
a 10 percent evaluation and for bursitis of the shoulders 
with a noncompensable evaluation, both effective from August 
1, 1990.  A notice of disagreement was received in November 
1992; a statement of the case was issued in January 1993; and 
a substantive appeal was received in June 1993.  The veteran 
testified at a hearing before an RO hearing officer in August 
1993.  

By rating decision in April 1994, the RO granted an increased 
initial evaluation of 20 percent for service-connected 
degenerative disk disease at L4-5, effective from August 1, 
1990.  By rating decision in April 2001, the RO awarded an 
increased initial evaluation of 10 percent for each shoulder 
for service-connected bilateral shoulder bursitis/tendonitis, 
effective from August 1, 1990.  Although these increases 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (Court) has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
regulations in 38 C.F.R. Part 4 (2001) provide for a possible 
disability evaluation in excess of 20 percent for 
degenerative disk disease of the lumbar spine and in excess 
of 10 percent for each shoulder for bilateral shoulder 
bursitis/tendonitis, the appeal with respect to that issue 
continues.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5293 (2001).  

The Board notes that the veteran timely perfected appeals on 
several other issues addressed in the September 1992 rating 
decision.  In August 1993, the veteran withdrew his appeal on 
the issues of entitlement to an increased evaluation for 
service-connected otitis serous of the left eye, plantar wart 
of the left foot, and dysthymic disorder and for entitlement 
to service connection for hepatitis.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).  The Board 
first considered the issues appealed from the September 1992 
rating decision in a May 1996 decision.  These issues being 
properly withdrawn by the veteran, they are not currently 
before the Board.  

Further, the veteran timely appealed the determination of the 
RO as to the issues of entitlement to service connection for 
a lung disability, including chronic obstructive pulmonary 
disorder (COPD), chronic pneumonia, and chronic bronchitis.  
Entitlement to such was denied by the Board in the May 1996 
decision.  A final determination was made by the Board, and 
that issue is no longer before the Board.

Finally, the veteran perfected an appeal on the issue of 
entitlement to service connection for tinnitus.  This issue 
was remanded by the Board in May 1996 for further 
development, including a VA examination.  Upon completion of 
this development, the claim was returned to the Board, and in 
a July 2000 decision, the Board granted entitlement to 
service connection for tinnitus.  This decision was 
implemented by the RO in a February 2001 decision and a 10 
percent evaluation effective August 1, 1990 was awarded.  The 
July 2000 Board decision and the implementing RO decision 
represented a full grant of benefits sought with respect to 
the veteran's claim of entitlement to service connection for 
tinnitus.  As the veteran did not express disagreement with 
the "down-stream" issue of the percentage evaluation 
assigned, such matter is not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland 
v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam); but cf. 
Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001) 
(Court found that the "down-stream" issues were part of the 
same claim, although a separate notice of disagreement was 
necessary, for purposes of the Veterans' Benefits 
Improvements Act.)

In light of the above discussion, the only remaining issues 
before the Board are those listed on the title page of this 
decision.  

As noted above, the instant claims were previously before the 
Board.  In May 1996, the Board remanded the claims for 
further development to include requesting that the veteran 
identify all pertinent medical treatment and arranging a 
VA examination.  The RO requested that the veteran identify 
the names, addresses, and approximate dates of treatment for 
all health care providers who might possess records pertinent 
to his claim.  The veteran did not reply to this request.  A 
VA examination was scheduled in September 1996 and the 
veteran failed to report for the examination.  Again in 
November 1998, the veteran was requested to identify all 
health care providers who had records pertinent to his 
claims, and the veteran was informed that a new VA 
examination was being scheduled.  A VA examination was 
conducted in March 1999.  

In July 2000, the Board again remanded the instant claims to 
the RO for further development.  The Board sought a 
supplemental report to the March 1999 VA evaluation in 
response to specific questions.  The RO was directed to 
obtain specifically identified private medical records.  In 
October 2000, the RO contacted the veteran and requested that 
he provide an authorization form for the identified private 
medical records.  As the physician that had conducted the 
March 1999 VA examination was not available, a new VA 
examination was afforded to the veteran in November 2000 with 
an addendum in January 2001.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the regional office (RO) and the duties to notify and 
assist the veteran, pursuant to the VCAA, have been met.

2. Arthritis of multiple joints, including the knees, and 
wrists, are not shown on X-ray examination.  

3. Arthritis of the cervical and thoracic spine is not 
causally linked to service.

4. The veteran's service-connected degenerative disk disease 
at L4-5 is manifested by recurrent episodic exacerbation 
occurring two-to-four times per year and lasting up to 
several weeks with severe symptoms during exacerbation and 
intermittent relief.

5. The veteran's service-connected degenerative disk disease 
at L4-5 is not   
     pronounced with persistent symptoms compatible with 
sciatic neuropathy with 
     characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other 
     neurological findings appropriate to the site of the 
diseased disc, and with little 
     intermittent relief. 

6.  The veteran's service-connected bilateral shoulder 
bursitis/tendonitis is 
      manifested by normal range of motion with some pain on 
motion above 
      shoulder level and some tenderness, but no crepitation 
or weakness.  


CONCLUSIONS OF LAW

1. Generalized arthritic condition of multiple joints 
(including the knees, wrists, cervical spine and thoracic 
spine) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).

2. The criteria for a 40 percent initial evaluation, but not 
an evaluation in excess of 40 percent, for degenerative 
disk disease at L4-5 have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).

3. The criteria for an initial evaluation in excess of 10 
percent for bilateral shoulder bursitis/tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5019, 5201 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Review of the veteran's service medical records provides X-
ray evidence of arthritis (degenerative disk disease) of the 
lumbar spine and diagnosis of lumbosacral strain.  Back pain 
was reported in November 1967 and shoulder pain in March 
1968.  In October 1981, follow-up for knee and back problems 
was reported, but no diagnosis relevant to the knee provided.  
In October 1986, the veteran was seen for complaint of 
bilateral shoulder pain.  An assessment of possible early 
osteoarthritis, "certainly arthralgia," was reported.  X-
ray examination in March 1990 showed a normal right shoulder 
and normal right and left wrists.  At the service retirement 
physical examination in August 1990, the veteran reported a 
history of arthritis, rheumatism or bursitis, recurrent back 
pain, and foot trouble, but denied a history of painful or 
"trick" shoulder or elbow, and "trick" or locked knee.  
The veteran reported a "slipped disk" in 1980.  The 
physician noted a history of disc disease/arthritis at L5 and 
arthritis of the knees and wrists, diagnosed in 1980,  
history of knee pain and arthritis since 1981, due to 
prisoner of war training, was noted.  Arthritis, with no 
joint specified, was reported in July 1987.  

In November 1990, the veteran filed an original application 
for service connection for arthritis of the back, wrist, 
shoulders, and knees.  

A VA examination was conducted in January 1991.  The veteran 
reported a history of lower back pain for ten-to-twelve years 
with current symptoms of pain and radiation down both 
posterior thighs, several times a month.  He stated that his 
back "went out," two-to-three times per year, during which 
time he had severe pain and required bed rest.  He reported 
pain in the wrists, discomfort in both shoulder blades, and 
pain in the knees after sitting for long periods.  X-ray 
examination of the wrists and knees was normal - showing no 
bone, joint, or soft tissue abnormality.  X-ray examination 
of the lumbosacral spine showed disc space loss at L4-5, but 
was otherwise unremarkable.  An impression of L4-5 disc 
disease was reported.  Physical examination showed flexion of 
the back to 80 degrees with pain in the thighs.  Examination 
of the wrists was within normal limits with full range of 
motion (excepting a ganglion cyst).  Examination of the knees 
was normal with full range of motion.  Examination of the 
shoulders revealed pain on external rotation, but full 
abduction and elevation.  The examiner provided impressions 
of degenerative disk disease and lumbosacral strain of the 
lumbosacral spine, tendonitis of both wrists, bilateral 
shoulder bursitis, and early degenerative arthritis of the 
knees.  

In January 1993, M.A. Heick, M.D. saw the veteran for 
evaluation of neck and upper back pain.  The physician 
recorded a history of pain in the neck and upper back for 
more than ten years, pain below the left scapula for 
approximately two months, and shoulder pain since lifting a 
fan during service.  The veteran reported that reaching up 
and forward aggravated the anterior shoulder pain.  Cervical 
motion was slightly reduced in lateral flexion and lumbar 
flexion was only to 60 degrees with pain in the low back and 
thighs.  Tenderness in the paraspinous muscles in the area of 
T11-12, but not in the lumbar spine, was noted.  Range of 
motion testing of the shoulders revealed flexion to 180 
degrees with pain and tenderness.  The veteran's wrists and 
hips had normal range of motion.  No swelling was present in 
any joint.  With regard to the neck, Dr. Heick provided an 
assessment of neck pain with light limitation of motion with 
X-ray findings showing maintenance of joint spaces.  A nerve 
conduction velocity study was recommended to rule out carpal 
tunnel syndrome.  An assessment of right shoulder pain, most 
likely due to soft tissue strain, was also noted, and 
previous negative X-ray findings reported.  Dr. Heick 
reported mid-back pain and degenerative disk disease with 
spurring on X-ray, tenderness in the area of T9-10.  Finally, 
Dr. Heick provided an assessment of lower back pain with some 
radiation into the thighs, and recommended physical therapy.  

At a hearing before an RO hearing officer in August 1993, the 
veteran testified that he experienced dull aching and sharp 
low back pain on a daily basis with radiation to his legs.  
He described the feeling as "my back is just going to 
completely go out."  (T. at pp. 3-4)  He stated that when 
his back went out - approximately three-to-four times per 
year - he had to increase his medication and had a 
"tremendous amount of pain.  (T. at pp. 3-4)  The veteran 
testified that he was currently unemployed and that in a 
previous position as a security guard, he had too much pain 
to continue.  (T. at pp. 5-6)  He noted that he had some 
difficulty with yardwork and housework due to back pain.  
(T. at p. 8)  

The veteran testified that he had difficulty lifting heavy 
objects with his arms, due to pain in his shoulders.  He 
reported a weight limitation of 25 pounds with both arms.  He 
stated that he could lift his arms to shoulder level, but had 
pain above that level.  (T. at p. 10)  He noted that his left 
shoulder had more difficulty reaching behind than the right.  
(T. at p. 11)  The veteran testified that he had been treated 
for pain in the neck, mid back, and knees during service and 
that these conditions persisted.  (T. at pp. 12, 14)  He 
reported radiating pain to the arm and fingers for 
approximately one year.  (T. at p. 16)

At the hearing the veteran presented a written list of the 
history of complaints and treatment for back, shoulder, 
wrist, and knee pain.  An October 1992 medical consult noted 
that the veteran's service medical records reported a 
referral for rheumatology consult in February 1990, but that 
the consult was not in the chart and the X-rays were normal.  
Private and military retiree medical records dated in 1992 
and 1993 note complaints of shoulder and neck pain with 
diagnosis of C6-7 disk herniation, radiculopathy and shoulder 
impingement.  

At the request of VA, the veteran was seen by a private 
physician, J.H. Hurley, M.D., in January 1994, and the 
physician noted review of the veteran's claims file.  The 
veteran reported interscapular pain, intermittent neck pain, 
intermittent numbness of the left index finger, and pain in 
the back and shoulders with coughing.  The physician noted 
that the veteran was right handed.  Physical examination 
revealed normal gait, ability to heel and toe walk, and level 
pelvis.  Range of motion testing of the thoracolumbar spine 
showed flexion to 70 degrees, extension to 15 degrees, and 
abduction to the right of 20 degrees and to the left of 25 
degrees.  Range of motion of the cervical spine included 
flexion to 35 degrees, extension to 35 degrees and bilateral 
rotation to 35 degrees.  Abduction to the right was 25 
degrees and to 20 degrees on the left.  Range of motion of 
the hips was normal except for slightly reduced internal 
rotation of the left hip.  Full range of motion of the 
shoulders was reported with tenderness over the 
acromioclavicular joint bilaterally and slight grating on 
motion in both shoulders.  

Dr. Hurley reviewed reports of December 1993 X-ray 
examinations and noted bilateral shoulder joint narrowing of 
the acromioclavicular joint.  X-ray of the lumbosacral spine 
showed abnormal transverse processes of L1 vertebrae and 
significant degenerative arthritic spurring at L2-3, 
considerable narrowing of the L5-S1 disc space.  The hip 
joints appeared to be within normal limits.  X-ray of the 
pelvis revealed good joint space with very slight arthritic 
lipping on the medial inferior acetabular margins 
bilaterally.  X-ray of the thoracic spine showed significant 
degenerative arthritic spurring on the right at T8-9 and T10-
11.  X-ray of the cervical spine appeared to suggest 
significant degenerative change at C6-7.  

Dr. Hurley provided diagnoses of:  1) Degenerative arthritis 
of the cervical spine; 2) Cervical disc herniation at C6-7; 
3) Degenerative arthritis of the thoracic spine; 4) 
Degenerative arthritis of the acromioclavicular joints 
bilaterally; 5) Degenerative disk disease of the lumbosacral 
joint; 6) Degenerative arthritis of the lumbosacral joint; 
and 7) Structural anomalies of the transverse processes at L1 
(congenital).  Dr. Hurley concluded by stating that the 
veteran had significant degenerative disk disease in the 
cervical and lumbosacral spine and also degenerative 
arthritis in the cervical, thoracic, and lumbosacral spine, 
and moderate arthritic changes at the acromioclavicular 
joints of both shoulders.  The physician also noted cervical 
radiculopathy, but no evidence of thoracic radiculopathy.  

A VA examination was conducted in March 1999, and the 
examiner noted detailed review of the veteran's records.  The 
examiner noted that the veteran had not been employed, except 
occasionally, for the previous four years due to missing too 
much work due to back pain or sinus infection.  The veteran 
reported that he first began to experience shoulder pain in 
1986-1987, and that currently the pain was intermittent and 
occurred with weather changes.  The veteran stated that in 
between episodes he had normal range of motion, with decrease 
due to pain about twice per month, lasting one-to-two weeks.  
He indicated that his pain increased with reaching above or 
across a table.  The veteran noted that his shoulder and neck 
pain occurred coincidentally.  Physical examination of the 
shoulders showed good muscle development, tenderness over the 
biceps bilaterally, no pain over the acromioclavicular, 
acromion, or deltoid, and some tenderness across the top 
of the trapezius.  Range of motion testing showed normal 
rotation, good flexion and extension, but decreased abduction 
bilaterally.  The examiner noted impingement bilaterally.  X-
ray examination of the shoulders was normal.  The examiner 
provided a diagnosis of chronic shoulder pain-episodic, most 
consistent with bursitis/tendonitis and an impingement 
syndrome, but exact etiology unclear.  The examiner saw no 
relation between the shoulder impingement and service.  

The veteran reported that his upper back and neck pain began 
in the early 1980s and was at its peak in 1993-1994.  He 
stated that the pain increased with cold weather, carrying 
things, and strenuous work, and would last one day to a week.  
The veteran noted an increase in pain in 1993 after ice-
skating.  He reported that he continued to have neck 
problems, with increase in pain with rotation, and 
occasionally with flexion, and extension.  The veteran stated 
that his finger numbness had resolved and recurred only four 
or five times per year.  Physical examination showed no 
tenderness over the cervical spine.  Decreased rotation was 
noted, with almost normal forward flexion and extension.  No 
tenderness or scoliosis of the thoracic spine was shown.  X-
ray examinations of the cervical and thoracic spine were 
normal.  The examiner provided a diagnosis of degenerative 
disk disease of the cervical spine, as documented by prior 
magnetic resonance imagining (MRI) study in 1993 with a 
history of (resolved) radiculopathy.  The examiner also noted 
a diagnosis of chronic neck and upper thoracic pain, 
partially secondary to degenerative disk disease, but with a 
strong muscular component.  

The veteran reported that his wrist pain began in 1990, 
although he noted removal of a ganglion cyst approximately 
ten years earlier.  He stated that he had pain with typing 
and writing, occurring every two months and lasting one-to-
two weeks.  Currently the left wrist hurt more than the 
right, particularly over the cyst.  Physical examination 
revealed tenderness over the dorsal aspect of the wrists.  
The examiner noted a soft and tender cyst on the left wrist, 
but no swelling.  Pain on flexion on the left wrist was 
noted, but full range of motion on both wrists reported.  X-
ray examination of the wrists was normal.  The examiner 
provided a diagnosis of chronic wrist pain, localized over 
radial head bilaterally without evidence of an inflammatory 
or erosive disease process.  

The veteran reported an ongoing history of low back pain with 
episodes of his back going out.  He stated that there were 
times when the back did not hurt, but also had episodes where 
the back "goes out," which lasted several weeks.  The 
veteran indicated that he would not bend over and lift heavy 
objects.  Physical examination revealed no tenderness, but 
loss of lumbar lordosis.  Forward flexion was "15-16 cm 
only" and was limited by pain.  The examiner noted no S1 
tenderness, negative straight leg raise (SLR), and no 
clubbing, cyanosis, or edema of the extremities.  X-ray 
examination of the lumbosacral spine showed marked narrowing 
of the L5-S1 disc space with slight narrowing at L4-5.  The 
examiner provided a diagnosis of degenerative disk disease of 
the lumbar spine and chronic lower back pain, episodic, 
partially secondary to degenerative disk disease but with a 
strong muscular component.  

The veteran also reported occasional pain in the knees, but 
no problems with the fingers, elbows, ankles, or feet.  
Physical examination of the elbows was normal.  Range of 
motion of the hips was without pain, except for that referred 
to the low back.  The knees had no synovitis, full range of 
motion, and no crepitance.  No muscle wasting was noted and 
neurologic evaluation was intact and symmetric bilaterally.  
The VA physician noted that he could not make accurate 
estimates of functional limitations.  It was reported that 
the veteran's complaints were dominantly soft tissue and 
there were no current nerve deficits.  The examiner saw no 
indication of weakened movement, excess fatigue, or 
incoordination.  The veteran's limitations were primarily the 
result of pain and loss of range of motion.  No evidence of 
muscle atrophy or skin change was shown.  The examiner stated 
that most of the veteran's current complaints were present to 
a lesser degree during active service, but there was no 
history of a specific injury at that time.  The examiner 
stated that, while the current complaints may have begun 
during military service, there was no direct evident that his 
military service was the cause.  

In April 2000, the veteran submitted treatment records, from 
a military facility, dated from October 1996 to April 2000.  
The veteran complained of right shoulder pain in May 1999, 
noting difficulty with working overhead due to pain.  
Decreased range of motion of the right shoulder was noted, as 
was pain to deep palpation of the rotator cuff.  The 
physician provided an assessment of right shoulder 
impingement.  In January 2000, the veteran complained of 
upper back pain radiating into his left arm.  A February 2000 
follow-up report noted an assessment of acute cervical strain 
and "cervical disc C6-7," with findings of limited 
range of motion to full extension.  At a neurology consult in 
March 2000, the veteran reported that his symptoms had 
completely resolved, but then recurred approximately six-to-
eight weeks previous.  An impression of chronic left cervical 
radiculopathy was reported.  MRI in April 2000 showed 
multilevel degenerative disk disease of the cervical spine.  

A VA examination was conducted in November 2000, but the 
examiner indicated that the claims file was not available for 
review.  The examiner noted that an extensive history was 
taken from the veteran.  The examiner reported that the 
veteran was currently a security guard and had been in that 
position for approximately two months.  The veteran reported 
that the had an episode of neck and back pain during service 
after lifting a heavy fan, and that his current neck pain was 
similar to that pain.  He stated that he began to experience 
pain and tingling in his left arm in February or March 2000, 
and had been treated with physical therapy.  The veteran 
reported that he used heat or ice for pain when necessary.  
No back, neck, or shoulder pain was noted with walking.  
Range of motion of the neck showed flexion to 45 degrees, 
extension to 20 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 50 degrees bilaterally.  Some 
tenderness in the ulnar nerves and some slight numbness in 
the left little finger was reported, but no weakness or 
decrease in grip strength of either hand.  The examiner 
provided an impression of "recent history" of herniated 
cervical disc with left C8 nerve injury, and noted the 
veteran's reported history of neck pain after lifting a fan 
during service.  The examiner stated, "Therefore, there may 
be a correlation and possible service-connection from past 
neck injury while in the military service???"  The examiner 
noted that the cervical herniated disc was a new condition, 
but there might be a past military history of neck injury and 
such might be related to the current condition.  

The veteran reported that his low back condition had not 
changed significantly since the previous VA examination.  He 
noted that he tried to avoid hard labor, bending over, or 
lifting things, and stated that when he did these actions his 
back would go out or hurt.  He reported that this occurred 
approximately two-to-three times per year.  The veteran 
stated that he was not currently taking any medication for 
his lower back pain, but he used heat for any pain.  Range of 
motion testing revealed flexion to 65 degrees, limited by the 
veteran's fear of his back going out.  With knees slightly 
flexed, low back flexion was to 80 degrees.  Lateral flexion 
was to 20 degrees, rotation to 70 degrees bilaterally, and 
extension to 20 degrees, all with increased lower back pain.  
There was no evidence of upper or lower extremity vascular 
problems.  The examiner provided an impression of service-
connected degenerative disk disease at L4-5.  

The veteran stated that he experienced pain in both shoulders 
during cold weather and when lifting his arms overhead.  He 
reported that the pain occurred approximately three-to-five 
times per year, and lasted for a couple of weeks.  He stated 
that he treated any pain by taking Tylenol.  Range of motion 
testing revealed equal forward flexion within normal limits 
to about 170 degrees.  Extension was normal to 35 or 40 
degrees bilateral, internal rotation normal to 90 degrees 
bilaterally, and external rotation normal to 35-40 degrees.  
No snapping, crepitus, or weakness was noted.  The examiner 
reported some pain with right impingement testing and some 
bilateral shoulder tenderness.  The examiner provided an 
impression of service-connected bursitis of both shoulders 
with clinical findings of mild right supraspinatus 
impingement and bilateral shoulder bicipital tenderness, but 
no evidence of rotator cuff tears.  The examiner noted that 
the current evaluation suggested possible early rotator cuff 
degeneration of the right shoulder and bilateral bicipital 
tendonitis.  

In January 2001, the VA orthopedic surgeon provided an 
addendum to his November 2000 examination, nothing that the 
claims file had been extensively reviewed.  The examiner 
reported the relevant notations from the veteran's service 
medical records, the findings of the March 1999 VA 
examination, X-ray reports from March 1999, and the 
examiner's own report from November 2000.  The physician 
stated that the veteran's cervical disc injury with radiation 
in the left upper extremity would not correlate with the 
reported right shoulder injury after lifting a fan in March 
1982.  The examiner further noted that X-ray of the shoulders 
in 1986 was normal, following complaints of left shoulder 
pain.  

The VA physician provided a final impression of significant 
degenerative lumbar disc disease, worse at the L5-S1 level, 
and also some at the L4-5 level, which was the source of the 
veteran's recurrent bouts of lower back pain.  The veteran's 
shoulder pain was classified as bursitis/tendonitis not 
arthritis, as X-rays in March 1999 were reported as normal.  
The examiner reported that the veteran provided no symptoms 
pertinent to the wrists, and he did not evaluate the wrists, 
but that X-rays in March 1999 did not show signs of arthritis 
and were normal.  


II. Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
By letter, dated in January 2001, the veteran was provided 
with notice of the changes in the law, brought about by the 
VCAA.  The veteran was informed of the evidence in the 
possession of VA, what was needed to complete his claim, what 
evidence VA would request, and where and when to submit 
evidence and information.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, 
statements and testimony from the veteran, post-service 
medical treatment records, four VA examinations, and the 
separate opinions of two private physicians.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The private 
medical records sought by the Board in the July 2000 remand 
have been received from the veteran.  Complete VA 
examinations have been provided.  The veteran did not provide 
authorization or identification of any further medical 
treatment records that are not already of record.  Since the 
complete record has been obtained, the requirement that the 
VA advise the claimant of the division of responsibilities in 
developing the record between VA and the claimant is moot.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claims. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and the January 2001 letter have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  As 
noted above, the January 2001 letter specifically provided 
notice of the provisions and assistance afforded by the VCAA.  
The Board finds that the notice requirements of the new law 
and regulation have been met.  VA has made all reasonable 
efforts to assist the veteran in the development of his 
claims and has notified him of the information and evidence 
necessary to substantiate those claims.  As the requirements 
of the VCAA have been met, the Board proceeds to 
consideration of the veteran's claims on the merits.  

Service Connection for Arthritis of Multiple Joints

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(d).  Where certain 
diseases, such as arthritis, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
No. 01-7006 (Fed. Cir. Dec. 17, 2001).

Aside from the veteran's service-connected arthritis of the 
lumbosacral spine, the only diagnosis of arthritis confirmed 
on X-ray examination is for the shoulders (discussed infra) 
and for the cervical and thoracic spine.  A claim for service 
connection for a disability must be accompanied by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The recent legislative change eliminating the 
concept of a well-grounded claim did not in any way alter the 
basic statutory requirement that there must be a present 
disability before service connection may be granted.  
Brammer, 3 Vet. App. at 225.  Although early degenerative 
arthritis of the knees was provided as an impression in 
January 1991, the X-ray examination was normal.  As there is 
no recognized X-ray diagnosis of arthritis of any other 
joints, specifically the knees and wrists, any claim for 
arthritic disability of those joints, or for a generalized 
arthritic condition, must fail.  

The veteran's service medical records do not report any 
diagnosis of neck or thoracic spine pain or pathology and no 
X-ray evidence of arthritis of either bony structure.  The 
Board notes that the veteran's claim for service connection 
in November 1990, did not mention arthritis of the neck or 
thoracic spine, nor did he report any complaints of pain in 
these areas at the January 1991 VA examination.  No diagnosis 
or findings relevant to the cervical or thoracic spine were 
reported on that examination.  X-ray examination in December 
1993 showed degenerative arthritic spurring of the thoracic 
spine at T8-9 and T10-11, but X-ray examination of the 
thoracic spine in March 1999 was normal.  In January 1993, 
Dr. Heick reported degenerative disk disease with spurring on 
X-ray and tenderness in the area of T9-10.  Arthritis is a 
chronic condition, and although not shown on the more recent 
VA X-ray, the Board cannot find that such condition had 
resolved.  However, the first X-ray evidence and diagnosis of 
record of thoracic spine arthritis is not until December 
1993, beyond the one year presumptive period for service 
connection for arthritis.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Similarly, the first record of treatment for 
cervical disc herniation or arthritis was in 1992, and the 
first X-ray evidence of cervical spine arthritis in December 
1993, more than one year after the veteran's discharge from 
service.  Thus, the veteran is not entitled to application of 
presumptive service connection for any arthritis of the 
cervical or thoracic spine.  

The VA examiner in March 1999, although not specifically 
addressing the cervical and thoracic spine, indicated that 
the veteran's current complaints were present to a lesser 
degree during active service.  The veteran also testified at 
the August 1993 that his neck and upper back pain began 
during service and the symptoms continued to the present.  At 
the March 1999 examination, the veteran provided a history of 
upper back and neck pain since the early 1980s, with an 
increase (post-service) in 1993-1994 following ice-skating.  
At the VA examination in November 2000, the veteran reported 
that his neck and upper back pain began after lifting a heavy 
fan during service (noted in the service medical records in 
March 1982), and that the current pain was similar to that 
pain.  The examiner, at that time and noting specifically 
that the claims file was not available for review, provided 
an opinion that there might be a possible correlation between 
the veteran's current condition and the service incident.  
However, the examiner indicated that this conclusion was 
questionable.  Upon review of the claims file including 
service medical records and current medical records, the VA 
physician stated that the current cervical disc injury would 
not correlate with the reported right shoulder injury in 
March 1982.  The examiner indicated no question of this 
conclusion and provided an explanation in that the current 
injury involved radiation to the left upper extremity and the 
1982 injury involved only the right.  The Board notes that 
any connection to service based on the March 1999 
examination, is questionable as the examiner did not 
specifically state which joints and symptoms he was referring 
to in his conclusion.  Both the March 1999 examiner and the 
November 2000/January 2001 examiner had access to and noted 
extensive review of the veteran's medical records.  However, 
the opinion provided in the later examination is more 
specific and provides detailed reasons for the medical 
conclusion reached.  Further, this opinion is consistent with 
the lack of complaints during service or diagnosis in the 
eight years after the March 1982 incident and prior to the 
veteran's retirement from military service.  Although the 
veteran reported ongoing symptoms, he did not complain of 
such upon separation from service.  Based on the January 2001 
conclusion, which was grounded in a thorough examination and 
review of the medical records, the Board finds that the 
evidence preponderates against a finding that the veteran's 
current cervical or thoracic spine arthritis or radiculopathy 
is related to any incident of his active military service, 
including the March 1982 incident.  


Increased Initial Evaluations Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the evidence supports the 
conclusion that there was no actual variance in the severity 
of the veteran's service-connected low back and bilateral 
shoulder disabilities during the appeal period that would 
sustain a higher rating for any time frame.  With regard to 
the veteran's lower back disability, the Board notes that the 
veteran agreed in November 2000 that his condition had not 
changed since the VA examination in March 1999.  Further, the 
veteran's report of frequency of episodes of lower back pain 
was substantially similar at the January 1991 VA examination, 
at the hearing in August 1993, and at the November 2000 VA 
examination.  The reported range of motion of the 
lumbar spine has been relatively consistent throughout the 
appeals period.  Similarly, the findings, including range of 
motion, relevant to evaluation of the shoulders, have been 
relatively constant over time, as have been the veteran's 
complaints.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.  The appropriateness of the evaluation for the 
entire period is discussed in detail infra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2001).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.


Evaluation of Degenerative Disk Disease

Under the Schedule, intervertebral disc syndrome warrants a 
60 percent evaluation if pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  A 40 percent 
evaluation is awarded for severe symptoms with recurring 
attacks with intermittent relief.  A 20 percent evaluation is 
warranted for moderate symptoms with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Limitation of motion 
of the lumbar spine warrants a 40 percent evaluation if 
severe and a 20 percent evaluation if moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  

In the instant case, the veteran has significant degenerative 
disk disease of the lumbar spine.  The veteran's range of 
motion has been reported as slight-to-moderate throughout the 
appeals period.  The Board notes that all of the VA 
examinations noted motion was limited by pain.  The veteran 
has consistently reported two-to-four episodes per year, when 
his back goes out for up to several weeks.  He reports severe 
pain and required bed rest at these times.  However, the 
veteran also notes relative relief from pain in the periods 
between these episodes.  The veteran has reported, and the VA 
examiner in November 2000 noted, reluctance to bend forward 
or lift heavy objects due to fear of causing an episode of 
severe pain.  

Upon consideration of all of the evidence, the Board finds 
that the evidence does not preponderate against an evaluation 
of 40 percent for the veteran's service-connected 
degenerative disk disease of the lumbosacral spine.  The 
veteran has reported severe symptoms during episodic 
exacerbation of his condition.  These episodes occur two-to-
four times per year and can last for several weeks.  The 
Board notes that, due to the unexpected nature of these 
exacerbations, none of the VA examinations was conducted 
during an episode of increased pain.  There is no basis of 
record to discount the veteran's reports of increased pain 
during these episodes or of their frequency and duration.  
However, the veteran has also reported intermittent relief 
between episodes.  Therefore, the evidence preponderates 
against an initial evaluation in excess of 40 percent for the 
low back disability.  

The Board notes that the VA examination in January 1991 also 
provided a diagnosis of lumbosacral strain, and the criteria 
for evaluation of that condition must also be considered.  A 
40 percent evaluation is warranted for lumbosacral strain if 
severe with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
Board notes that the medical evidence provides no basis for 
an evaluation in excess of 20 percent under the criteria for 
lumbosacral strain.  There is no medical opinion of listing 
of the veteran's spine.  The veteran's forward flexion is 
slightly limited, but he is capable of almost touching the 
floor.  The veteran has limitation of lateral motion, but 
there is no evidence of loss of such.  There is also no 
evidence of muscle spasm.  Although the veteran has narrowing 
of the joint spaces, such is indicative of his intervertebral 
disc disease.   Under the rule against pyramiding, the 
veteran may not be rated for the same manifestations under 
different diagnostic codes.  38 C.F.R. § 4.14 (2001).  In 
this case, he may not be rated for limitation of motion and 
for narrowing of joint spaces under both Codes 5293 and 5295, 
or for limitation of motion under Codes 5292 and 5293.  Code 
5293 contemplates limitation of motion of the spine.  
VAOPGCPREC 36-97.  The Board concludes that he is more 
appropriately evaluated under Code 5293 for intervertebral 
disc syndrome because his manifestations more closely match 
that criteria and because that criteria provides the 
potential for a higher evaluation and thus is more favorable. 

The Board has also considered whether an increased evaluation 
is warranted due to functional limitation or pain.  See 
Deluca, supra.  The Board finds that the evidence 
preponderates against an evaluation in excess of 40 percent 
on this basis as well.  Although the veteran's motion has 
been reported to be limited by pain, his range of motion is 
only slightly to moderately limited.  The medical evidence 
does not note weakness, excess fatigability, or 
incoordination in association with the low back.  Any 
limitation of lumbar spine motion is fully compensated by the 
40 percent evaluation awarded.  In fact, such is the highest 
schedular evaluation for limitation of lumbar motion.  Any 
functional limitation does not create a disability picture 
analogous to the criteria for an evaluation in excess of 40 
percent under any of the applicable Diagnostic Codes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  Although the veteran has 
reported missing work due to back pain, it is noted that the 
veteran was currently employed at the time of the November VA 
examination. To the extent that the veteran's ability to 
retain employment is impaired by his service-connected 
disability, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  There is also no evidence showing frequent 
periods of hospitalization.  In the absence of such factors 
showing that application of the regular rating schedule 
standards has been rendered impractical, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


Evaluation of Bilateral Shoulder Bursitis/Tendonitis

Under the Schedule, bursitis is evaluated on the basis of 
limitation of motion of the affected parts, as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5019.  Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code, an evaluation of 10 percent is applied for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the major 
(right) arm to 25 degrees from the side warrants a 40 percent 
evaluation.  A 30 percent evaluation is awarded for 
limitation to midway between the side and the shoulder level, 
and a 20 percent evaluation for limitation to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of 
motion of the minor (left) arm to 25 degrees from the side 
warrants a 30 percent evaluation.  A 20 percent evaluation is 
awarded for limitation to midway between the side and the 
shoulder and for limitation to shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

The record contains the result of several tests for bilateral 
shoulder range of motion spanning the appellate period.  None 
of these objective tests show limitation of the shoulder to 
shoulder level or to midway between the side and shoulder, 
which would warrant a Schedular evaluation in excess of 10 
percent.  Decreased range of motion was noted in May 1999, 
but no measurement of the decrease was provided.  The Board 
finds that the evidence preponderates against a purely 
schedular evaluation in excess of 10 percent (each) for the 
veteran's bilateral shoulder bursitis/tendonitis.  

The Board notes here that the X-ray findings as to whether 
the veteran has arthritis of the shoulders are somewhat in 
conflict.  Joint narrowing was noted in December 1993 and Dr. 
Hurley provided a diagnosis of degenerative arthritis of 
the acromioclavicular joints.  X-ray findings in March 1999 
were normal for the shoulders.  The Board notes that X-ray 
examination of the shoulders in March 1990, four months 
before service separation, was normal.  Even assuming, 
arguendo, that the veteran does currently have arthritis of 
the bilateral shoulders and that such was service-connected, 
the condition would be evaluated under the identical 
Diagnostic Code used to evaluate the unquestionably diagnosed 
bursitis/tendonitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019, 5201.  Therefore, no increase would be warranted 
merely by change in diagnosis to arthritis, and no separate 
evaluation for such condition could be awarded.  See 38 
C.F.R. § 4.14 (2001).  

As with consideration of the veteran's low back disability, 
the Board also considers here any additional disability due 
to functional loss, pain, or other symptoms, as enumerated in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca.  The veteran reported an 
increase of his shoulder pain during cold weather.  Although 
the daily weather conditions are not reported, the Board 
notes that the most recent VA examination was conducted in 
November 2000 and the previous examinations in March 1999, 
January 1994, and January 1991 - all during the winter 
months.  Therefore, the VA examinations were conducted, as 
much as possible, during the identified flare-up period.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The veteran 
further reported increased pain when lifting his arms 
overhead.  The veteran's range of motion was tested, and was 
found to be normal in November 2000.  Pain was noted in the 
right arm, but not on the left.  None of the medical records 
show an inability to lift the arm above shoulder level or 
increased pain above shoulder level.  On examination in 
November 2000, the examiner noted no crepitus and no 
weakness.  Some tenderness of the muscles near the shoulder 
was noted in January 1994 and March 1999.  Although the 
veteran reported some pain when lifting his arms overhead, 
the evidence preponderates against objective findings of such 
disability that would approximate the functional limitation 
of motion contemplated for an evaluation of 20 percent for 
shoulder limitation of motion.  The Board therefore finds 
that the evidence preponderates against an initial evaluation 
in excess of 10 percent (each) for the veteran's service-
connected bilateral shoulder bursitis/tendonitis.  

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered by the Board.  There is no indication by the 
veteran or any evidence of record that his shoulder 
disability causes marked interference with his employment or 
results in any hospitalization.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. 
App. at 227.


ORDER

Service connection for generalized arthritic condition of 
multiple joints, including cervical spine, thoracic spine, 
knees, and wrists, is denied.  

Entitlement to an initial evaluation of 40 percent for 
service-connected degenerative disk disease at L4-5 is 
granted.

Entitlement to an initial evaluation in excess of 10 percent 
(each) for service-connected bursitis of the shoulders is 
denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

